                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

UNITED STATES OF AMERICA,                       )
                                                )
      v.                                        )     No. 1:19-cr-59
                                                )
DANIEL EVERETTE HALE,                           )     Hon. Liam O’Grady
                                                )
                    Defendant.                  )     CIPA Hr’g: January 10, 2020


   MOTION TO COMPEL PROMPT DISCLOSURE OF HARM ANALYSIS

      Defendant Daniel Hale respectfully moves this Court for an order compelling

the government to promptly disclose its proposed harm analysis regarding the alleged

national defense information identified in the government’s notice pursuant to CIPA

§ 10 (the Classified Information Procedures Act), 18 U.S.C. App. 3 § 10. The defense

submits that requiring the government to make this disclosure by January 20, 2020,

is necessary to avoid unfair surprise, unnecessary delay and inefficient expenditure

of court and party resources. That is because, unlike the ordinary case, this case is

governed by CIPA, which requires the defense to set out, months in advance of trial,

every piece of classified information that it may seek to use at trial. See id. § 5.

      Here, Mr. Hale provided his CIPA § 5 notice four and a half months before

trial. Dkt. No. 89. To the extent that the defense could not foresee the basis for the

government’s claim of harm for those items identified in its CIPA § 10 notice, Mr.

Hale will need to revisit the classified discovery that may be relevant and helpful to

defending against any claimed harm. In the event the government makes those

disclosures at the ordinary time for disclosing expert witness testimony – in the
weeks immediately before trial – that could require an amended CIPA § 5 notice and

CIPA proceedings on the eve of trial, which would likely be impossible to complete

absent a continuance of the trial date.

      In connection with Counts One through Three, the government must prove

that the information at issue is “national defense information” (“NDI”). That is, the

government must prove that the information pertains to national defense, is closely

held and its disclosure “would be potentially damaging to the United States.” United

States v. Morison, 844 F.2d 1057, 1071-72 (4th Cir. 1988). The government, in its

CIPA § 10 notice, has identified the information that it will contend is NDI. But the

reason that disclosure of certain items of that information would be “potentially

harmful” to the United States is not readily apparent to the defense. Thus, the

defense prepared its § 5 notice without a full sense of the case it will be required to

confront at trial on one of the central elements of the government’s case.

      In conference with the government, the defense has asked the government to

provide its harm analysis for the § 10 information. The government declined, stating

that it would not disclose any expert reports until the expert disclosure deadline ten

business days before trial. See Discovery Order, Dkt. No. 20. If, in response to the

government’s expert disclosure, the defense needs to revisit its § 5 designations, this

could trigger a renewed round of CIPA hearings—two weeks before trial. Requiring

the government to provide its harm analysis well in advance of trial would head off

this concern, providing for a more efficient expenditure of court and party resources.




                                          2
      Accordingly, in light of the CIPA requirements in this case, Mr. Hale

respectfully moves this Court for an order compelling the government to disclose its

harm analysis relating to its § 10 notice by January 20, 2020.

                                              Respectfully Submitted,

                                              DANIEL EVERETTE HALE
                                              By Counsel,

                                              Geremy C. Kamens
                                              Federal Public Defender

                                              /s/ Cadence Mertz
                                              Todd M. Richman
                                              Va. Bar No. 41834
                                              Cadence A. Mertz
                                              Va. Bar No. 89750
                                              Assistant Federal Public Defenders
                                              Office of the Federal Public Defender
                                              1650 King Street, Suite 500
                                              Alexandria, Virginia 22314
                                              Telephone: (703) 600-0840
                                              Facsimile: (703) 600-0880
                                              Cadence_Mertz@fd.org




                          CERTIFICATE OF SERVICE
    I hereby certify that on December 23, 2019, I filed the foregoing via the
CM/ECF system, which will electronically serve a copy upon all counsel of record.


                                              /s/ Cadence Mertz
                                              Cadence A. Mertz
                                              Va. Bar No. 89750
                                              Assistant Federal Public Defender
                                              Office of the Federal Public Defender

                                          3
    1650 King Street, Suite 500
    Alexandria, Virginia 22314
    Telephone: (703) 600-0840
    Facsimile: (703) 600-0880
    Cadence_Mertz@fd.org




4
